Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, Claim 16 recites the broad recitation 
“arrange a top surface of an outer ring coplanar with a top surface of an inner ring”
and the claim also recites 
“the outer ring including a first upper surface and a second upper surface, wherein first upper surface is co planar coplanar with the upper surface of the inner ring”
which is the narrower statement of the range/limitation.
Claim 16 recites the limitation:
arrange a top surface of an outer ring coplanar with a top surface of an inner ring, an outer ring disposed radially outward of the inner ring.
it is unclear if the “and outer ring” which is coplanar with a top surface of an inner ring and the “an outer ring” disposed radially outward of the inner ring are the same outer ring or different outer rings.  For the purpose of prosecution the Examiner has interpreted the limitation as submitted to be a typo with the correct form “arrange a top surface of an outer ring coplanar with a top surface of an inner ring, the outer ring disposed radially outward of the inner ring”.
Regarding Claims 17-20:
the claims are rejected for depending from a rejected claim
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Daugherty et al. (US 6344105 B1).
Regarding Claim 1, Daugherty discloses:
a substrate support assembly, comprising:
an electrostatic chuck (404) comprising a first recess formed in an upper portion of the electrostatic chuck (Fig. 4); and
a process kit surrounding the electrostatic chuck (408 & 412), wherein the process kit comprises:
an inner ring (408); and
an outer ring (412) disposed radially outward of the inner ring (Fig. 4), wherein the outer ring comprises a second recess formed in an upper portion of an upper ring (Fig. 4), and the inner ring is positioned within and supported by the first recess and the second recess so that an upper surface of the inner ring and an upper surface of the outer ring are coplanar (Fig. 4).
Regarding Claim 2, Daugherty discloses:
the inner ring is fabricated from silicon [Column 8 Lines 1-6].
Regarding Claim 3, Daugherty discloses:
the outer ring is fabricated from quartz [Column 7 Lines 49-52].
Regarding Claim 4, Daugherty discloses:
the upper surface of the inner ring has a plurality of protrusions (414) disposed symmetrically around a circumference of the inner ring (Fig. 4).
Regarding Claim 7, Daugherty discloses:
a top surface of the first recess and a top surface of the second recess are at a same elevation (Fig. 4).
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 6344105 B1) in view of Luere et al. (US 20180218933 A1).
Regarding Claim 5, Daugherty does not teach:
a pumping ring disposed over the outer ring.
Luere teaches:
a substrate support assembly, comprising:
an electrostatic chuck (202) comprising a first recess formed in an upper portion of the electrostatic chuck (Fig. 2A); and
a process kit (210 & 272) surrounding the electrostatic chuck, wherein the process kit comprises:
an inner ring (210); and
an outer ring (272) disposed radially outward of the inner ring (Fig. 2A), wherein the outer ring comprises a second recess formed in an upper portion of an upper ring (Fig. 2A), and the inner ring is positioned within and supported by the first recess and the second recess so that an upper surface of the inner ring and an upper surface of the outer ring are coplanar (Fig. 2A);
a pumping ring (110 & 112) disposed over the outer ring (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate support assembly having an electrostatic chuck having a first recess formed in the check and an inner ring and an outer ring taught by Daugherty with the substrate support assembly having an electrostatic chuck having a first recess formed in the check and an inner ring and an outer ring and a pumping ring disposed over the outer ring taught by Luere in order to provide a means to process substrates having an means for removing processing materials from the processing area after processing of the substrate in order to prevent deposition on the electrostatic chuck.
Regarding Claim 6, Daugherty does not teach:
the pumping ring has a plurality of protrusions disposed at a bottom surface of the pumping ring.
Luere teaches:
the pumping ring has a plurality of protrusions disposed at a bottom surface of the pumping ring (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate support assembly having an electrostatic chuck having a first recess formed in the check and an inner ring and an outer ring taught by Daugherty with the substrate support assembly having an electrostatic chuck having a first recess formed in the check and an inner ring and an outer ring and a pumping ring disposed over the outer ring the pumping ring has a plurality of protrusions disposed at a bottom surface of the pumping ring taught by Luere in order to provide a means to process substrates having an means for removing processing materials from the processing area after processing of the substrate in order to prevent deposition on the electrostatic chuck.
Regarding Claim 8, Daugherty teaches:
a substrate support assembly for processing a substrate, comprising:
a substrate support (Fig. 4);
an electrostatic chuck (404) disposed on the substrate support (Fig. 4), wherein the electrostatic chuck comprises a first recess formed in an upper portion of the electrostatic chuck (Fig. 4); and
a process kit surrounding the electrostatic chuck (408 & 412), wherein the process kit comprises:
an inner ring (408); and
an outer ring (412) disposed radially outward of the inner ring (Fig. 4), wherein the outer ring comprises a second recess formed in an upper portion of an upper ring (Fig. 4), and the inner ring is positioned within and supported by the first recess and the second recess so that an upper surface of the inner ring and an upper surface of the outer ring are coplanar (Fig. 4).
Daugherty does not teach:
an upper surface of the outer ring is higher than an upper surface of the inner ring; and
a plurality of pumping channels formed through the outer ring, wherein the pumping channels are angled downwardly towards a direction away from the inner ring.
Luere teaches:
a substrate support assembly (Fig. 1) for processing a substrate, the substrate support assembly comprising:
a substrate support (106);
an electrostatic chuck (202) disposed on the substrate support, wherein the electrostatic chuck comprises a first recess formed in an upper portion of the electrostatic chuck (Fig. 2A); and
a process kit (210 & 110 & 114 & 116) surrounding the electrostatic chuck, wherein the process kit comprises:
an inner ring (210); and
an outer ring (110 & 114 & 116) disposed radially outward of the inner ring (Fig. 1), wherein the outer ring comprises a second recess formed in an upper portion of an upper ring (Fig. 1), and the inner ring is positioned within and supported by the first recess and the second recess so that an upper surface of the inner ring and an upper surface of the outer ring are coplanar (Fig. 2A);
an outer ring disposed radially outward of the inner ring (Fig. 1), wherein the outer ring comprises a second recess formed in an upper portion of an upper ring, wherein the inner ring is positioned within and supported by the first recess and the second recess, and an upper surface of the outer ring is higher than an upper surface of the inner ring (Fig. 1); and
a plurality of pumping channels (114 & 116) formed through the outer ring, wherein the pumping channels are angled downwardly towards a direction away from the inner ring (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate support assembly having an electrostatic chuck having a first recess formed in the check and an inner ring and an outer ring taught by Daugherty with the substrate support assembly having an electrostatic chuck having a first recess formed in the check and an inner ring and an outer ring an upper surface of the outer ring is higher than an upper surface of the inner ring and a plurality of pumping channels formed through the outer ring, wherein the pumping channels are angled downwardly towards a direction away from the inner ring taught by Luere in order to provide a means to process substrates having an means for removing processing materials from the processing area after processing of the substrate in order to prevent deposition on the electrostatic chuck.
Regarding Claim 9, Daugherty teaches:
the inner ring is fabricated from silicon [Column 8 Lines 1-6].
Regarding Claim 10, Daugherty teaches:
the outer ring is fabricated from quartz [Column 7 Lines 49-52].
Regarding Claim 11, Daugherty teaches:
the upper surface of the inner ring has a plurality of protrusions (414) disposed symmetrically around a circumference of the inner ring (Fig. 4).
Regarding Claim 12, Daugherty teaches:
a longitudinal direction of the pumping channels is at an angle with respect to a direction extending along an outer peripheral surface of the outer ring (Fig. 1).
Regarding Claim 13, Daugherty teaches:
the angle is in a range of about 30 degrees to about 88 degrees (Fig. 1).
Regarding Claim 14, Daugherty teaches:
a cover ring (424) disposed over the outer ring.
Regarding Claim 15, Daugherty teaches:
the cover ring is fabricated from quartz or silicon [Column 7 Lines 49-52 & Column 8 Lines 1-6].
Regarding Claim 16, Daugherty teaches:
a method of removing particles from a substrate support surface [abstract & Column 4 Lines 10-16], comprising:
arrange a top surface of an outer ring (412) coplanar with a top surface of an inner ring (408), the outer ring disposed radially outward of the inner ring, the outer ring including a first upper surface and a second upper surface (Fig. 4), wherein first upper surface is coplanar with the upper surface of the inner ring (Fig. 4); 
symmetrically arrange a plurality of protrusions (414) on an inner ring for positioning a substrate on a substrate surface (Fig. 4);
provide pumping channels on the outer ring, the pumping channels configured to pump unwanted material away from the substrate support.
Daugherty does not teach:
provide pumping channels on the outer ring, the pumping channels configured to pump unwanted material away from the substrate support.
Luere teaches:
a method of removing particles from a substrate support surface [0003 & 0019], comprising:
an outer ring (110 & 114 & 116) disposed radially outward of an inner ring (210); 
provide pumping channels (114 & 116) on the outer ring (Fig. 1), the pumping channels configured to pump unwanted material away from the substrate support [0003 & 0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of removing particles from a substrate support surface having a top surface of an outer ring and an inner ring, the outer ring disposed radially outward of the inner ring with symmetrically arranged plurality of protrusions on the inner ring taught by Daugherty with the method of removing particles from a substrate support surface having a top surface of an outer ring and an inner ring, the outer ring disposed radially outward of the inner ring with symmetrically arranged plurality of protrusions on the inner ring provide pumping channels on the outer ring, the pumping channels configured to pump unwanted material away from the substrate support taught by Luere in order to provide a method to process substrates having an means for removing processing materials from the processing area after processing of the substrate in order to prevent deposition on the electrostatic chuck.
Regarding Claim 17, Daugherty does not teach:
positioning a portion of each pumping channel at an acute angle below a bottom surface of the substrate.
Luere teaches:
positioning a portion of each pumping channel at an acute angle below a bottom surface of the substrate (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of removing particles from a substrate support surface having a top surface of an outer ring and an inner ring, the outer ring disposed radially outward of the inner ring with symmetrically arranged plurality of protrusions on the inner ring taught by Daugherty with the method of removing particles from a substrate support surface having a top surface of an outer ring and an inner ring, the outer ring disposed radially outward of the inner ring with symmetrically arranged plurality of protrusions on the inner ring provide pumping channels on the outer ring, the pumping channels configured to pump unwanted material away from the substrate support and positioning a portion of each pumping channel at an acute angle below a bottom surface of the substrate taught by Luere in order to provide a method to process substrates having an means for removing processing materials from the processing area after processing of the substrate in order to prevent deposition on the electrostatic chuck.
Regarding Claim 18, Daugherty teaches:
provide a slanted surface in the outer ring at an acute angle below the top surface of the outer ring (Fig. 6).
Regarding Claim 19, Daugherty does not teach:
the pumping channels are provided through a surface of the outer ring.
Luere teaches:
the pumping channels are provided through a surface of the outer ring (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of removing particles from a substrate support surface having a top surface of an outer ring and an inner ring, the outer ring disposed radially outward of the inner ring with symmetrically arranged plurality of protrusions on the inner ring taught by Daugherty with the method of removing particles from a substrate support surface having a top surface of an outer ring and an inner ring, the outer ring disposed radially outward of the inner ring with symmetrically arranged plurality of protrusions on the inner ring provide pumping channels on the outer ring, the pumping channels configured to pump unwanted material away from the substrate support the pumping channels are provided through a surface of the outer ring taught by Luere in order to provide a method to process substrates having an means for removing processing materials from the processing area after processing of the substrate in order to prevent deposition on the electrostatic chuck.
Regarding Claim 20, Daugherty teaches:
arranging a cover ring (424) above the outer ring (Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications US 20070209931 A1 and US 20020066531 A1 have been cited by the examiner as pertinent to the applicant’s disclosure because they teach substrate support assemblies having inner and outer rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652